Barrett, J.:
The relator is an honorably-discharged soldier, who served as, such in the Union army during the war of the rebellion. His certificate of discharge informs us that his character was good; that betook part in seven important engagements, and that he served with his battery at the siege of Petersburg, Virginia, from the Yth .of July to the 23d of August, 1864.
As such veteran, the relator could be removed only for incompetency and conduct inconsistent with, his position after a hearing-had. The Legislature has steadily and consistently provided for and protected veterans of the late war. In 1884 it. was provided that, they should be preferred for appointment in every public department and for employment upon all public works of the State. (Laws of 1884, chap. 312.)
In 1886 the provision was in grateful recognition (so reads the *188act) of their services, sacrifices and sufferings extended so as to embrace such preferences even though the veteran should be graded .lower than others in civil service examinations. (Laws of 1886, chap. 29, § 1.) In 1887 it was still further extended .so as to embrace all the cities, towns and villages of the State; and failure to comply with the legislative will both in its letter and spirit was made a misdemeanor. (Laws of 1887,. chap. 464.) In 1888 provision was made for the permanent retention in office — during good behavior — of these honored servants. It was expressly provided that they should not be removed “ except for cause shown after a hearing had.” (Laws of 1888, chap. 119.) This was reaffirmed in 1890 and extended so as to cover veterans of the Mexican war.and others. (Laws of 1890, chap. 67.) It was further extended in 1892. (Laws of 1892, chap. 577.) Finally, in 1894, what alone should be deeméd “ cause ” for removal was clearly defined. The language of the act is explicit, that in all such cases “ the person having the power of employment or appointment, unless the statute provides for a definite term, should have the power of removal only for incompetency, and conduct inconsistent with the position held by the employee or appointee.” (Laws of 1894, chap. 716, § 1.) The intention jealously to guard the veteran’s fights in this respect is further evidenced by the unusual and striking provision that “ in ■case of such removal * * * for partisan, political,- personal or other cause, except incompetency, and conduct inconsistent with the position so held, such soldier * * * so wrongfully removed * * * shall have a right of action in any court of competent jurisdiction for damages as for an act wrongfully done, in addition to the existing right of mandamus; the burden of proving such ■incompetency and inconsistent conduct as a, question of fact, shall be upon the defendant.”
Thus, every intendment is substantially declared to be against the legality of-the removal. The veteran, in such an action, may rest "upon proof of the deprivation of his office. The statute makes the act of deprivation prima facie illegal and throws upon the removing official the burden of defending .his act and of convincing a jury that the veteran was incompetent and guilty of conduct inconsistent with his position,
It is quite clear, therefore, in view of the course and spirit of *189legislation upon this subject, that the relator was entitled at least to a fair and impartial trial upon specific charges of incompetency and conduct inconsistent with his position. He was equally entitled to cross-examine the witnesses produced in support of the charges, and to so cross-examine them fully, adequately and without illegal or undue restraint.
The respondent’s power, as was said in The People ex rel. The Mayor v. Nichols (79 N. Y. 588), was: “Not an arbitrary one, to be exercised at pleasure, but only upon just and reasonable grounds,” a doctrine which was quoted with approval and reaffirmed in People ex rel. Burnham v. Jones (112 N. Y. 597).
A fortiori, should the rules laid down in these cases be applied to the attempted removal of those public servants for whom the people, through their representatives, have evinced such tender consideration. “ The proceeding,” said Judge Danfobth in the Nichols case, therefore, “ must be instituted upon specific charges, sufficient in their nature to warrant the removal, and then, unless admitted, be proven to be true. Defendant might also cross-examine the witnesses produced to support the charges, call others in his defense, and in these and other steps in the proceedings be represented by counsel. In no other way could the person sought to be removed have a due hearing or ‘ an opportunity to be heard,’ and this condition must be complied with before the power of removal is exercised, * * * It follows, therefore, that the proceeding is judicial in its character, and, as a necessary consequence, is subject to review by a writ of certiorari issued by the Supreme Court in the exercise of its superintending power over, inferior tribunals and persons exercising judicial functions.”
These observations were made with regard to a hearing under statutory provisions infinitely less favorable to the accused official than those under consideration. They should not only be followed, but emphasized in a case where, .should an action be brought, the burden of establishing the charges to the satisfaction of a jury is by the statute thrown upon the official who makes the removal.
The question then, is, has the relator been removed for sufficient cause after a fair and legal hearing?
We are all agreed that this question must be answered in the negative, so far as the first charge and specification are concerned. *190There was here no intentional or substantial violation of the rules established by the commissioners for the government of the city prison. The accusation was founded upon the merest technicality and was trivial in the extreme. The custom set up in the relator’s answer to this charge was fully established. It was always customary for the warden, in his discretion, to permit visitors to enter the prison without being searched, if, in his opinion, they were proper persons to be relieved from that formality. This custom existed long before the relator was appointed as warden. ' In treating Mullin as a proper person to be relieved from search, he, therefore, simply exercised his discretion in good faith, quite as former wardens had done. There can be but little doubt that this discretion.had been thus exercised for years with the knowledge of the commissioners; and it was so exercised without any intimation of disapproval on their part. But even if the relator were in error with regard to his duty in this particular, there was still no just ground for removal. At the utmost, there was a mere mistake of judgment, without any accompanying element of bad faith or evil purpose. To treat such an isolated instance of honest mistake, resulting in neither public nor private injury, as incompetency and conduct inconsistent with the warden’s position, would be entirely subversive of the so-called veteran statute and of its plain intent and. object.
Indeed, the only effect of the conviction upon this frivolous charge is to call for careful scrutiny of the good faith of the entire proceeding, and to suggest the existence of those motives which the statute-recognizes as possible and which it so emphatically aims to check. In saying this, we do not intend to reflect upon the honorable commissioner, but we fear that he was misled by the main promoter of the proceeding. We refer to one O’Shea who, in July, 1895, was appointed deputy warden, and who seems thereafter to have devoted himself largely to watching his superior — the warden; noting the latter’s acts and doings, and getting up a case against him.
It is significant that this petty charge was the' sole outcome of nearly six months of O’Shea’s constant surveillance. It is true that O’Shea professed to have observed and noted' in writing during this period very many violations of the rules. lie declared in fact that “ the whole business ” as conducted by the warden “ was wrong; ” and yet he was unable to particularize these violations or furnish any *191other basis of accusation, his notes having, as he said, all got “ into the ash pit” and been “burned up.”
It is impossible for any fair mind to read this man’s- testimony without being convinced of its malevolence and untruthfulness; nor without reaching the conclusion that this trumpery charge was put forward by him, to quote the language of the statute, “ for partisan, political, personal or other cause, except incompetency, and conduct inconsistent with the position ” held by the relator. While acquitting the commissioner of consciously lending himself to these purposes, we cannot but regret that his vision was not clearer in penetrating them.
Our conclusion is the same as to the subsidiary specification of the second charge. The commissioner’s order was that the prisoner Herman be removed from the dark cell known as the “ cooler,” and returned to the cell which he had previously occupied. The essential part of this order was the removal from tlie dark cell. There was no special significance attached to the direction to return the prisoner to his old cell. That cell had no distinctive character as distinguished from other cells of the same class. There was no intention in the commissioner’s order of superseding the warden in the exercise of his general functions nor of limiting him in the distribution of ordinary cells. - So long, therefore, as Herman was not returned to the dark cell, there was no real disobedience of the commissioner’s instructions. Whether the prisoner should occupy his former cell or one of the same class was a mere matter of detail. It was said that the cell (Ho. 9) to which Herman was transferred was cold and not' so comfortable as his former cell (Ho. 65). The evidence, however, shows that cell Ho. 9 was in the vicinity of a stove, and one of the witnesses, referring to this fact, testified that it could not have been colder than other cells. There certainly was no very marked difference in that particular between cells 9 and 65. The prisoner admitted that cell 9 contained a bed and bed covering, in that res23ect differing from the dark cell. In fact, it had more bed clothing than cell 65. The warden never heard of a complaint concerning the cell Ho. 9, and never considered it less comfortable than cell Ho. 65. U2>on the whole, we find no trace of punishment in the removal of the 23risoner to cell Ho. 9, and the relator’s ex23lanation upon that head is reasonable and satisfactory.
*192He certainly cannot be- fairly charged with insubordination because of a change in the location of the prisoner’s ordinary cell which; in his judgment, was under the circumstances desirable, and which in no wise conflicted with the substantial requirement of the commissioner. The propriety of a_ further continuance of discipline was within the province of - the commissioner. But the responsibility for the safety of the jail land of all concerned was still upon the warden. Acting upon that responsibility he selected another cell of an appropriate class. That was within Ms province. The fair paraphrase of the commissioner’s order was simply that the discipline to which the prisoner had been subjected should be discontinued. That, order was obeyed. The prisoner was not again placed within the environment of discipline from which he had been relieved.
But even if the relator erred in his interpretation of the order; if he should have literally, no matter how great he deemed the hazard, kept the prisoner in the one particular cell No. 65,. it was an error of judgment and not a defiance of authority. , In this connection, it should be observed that the order itself was by no means precise in form or incisive in substance. It was not in writing. It was simply a telephonic communication addressed to one Kelly, a clerk in the prison. The commissioner had no personal communication upon the subject with, the relator. The latter learned of the order at second hand. Kelly tells us that the order was : “ Have this man Herman take this prisoner Herman out of that cooler and returned to his cell immediately.”' Later in the day Kelly translated this message to the relator as follows: Have prisoner Herman taken out of the cooler and returned to his. cell.” That none of the i subordinates deemed - the [particular cell to which Herman was to be returned a vital part of the order is clearly evidenced hy what transpired at that time. Kelly informed one of the keepers named McCaffery that “ he had got. an order ’ * * * to release a man (Herman) out of the cooler,” not a word as to what was to be done with the man when released. Kelly, however, told McCaffery to take Herman back to the second tier, McCaffery vaguely stating that he believed this referred to cell 65. Thus all the attendant circumstances support the relator’s good faith and lend credit to his sworn statement that he did not understand that the commissioner *193desired Herman to be kept in the particular cell 65. The conclusion is irresistible that there was nothing in the relator’s conduct with regard to this telephonic message which can justly be condemned as conduct inconsistent with his position.
This brings us to the only serious question in the case.
Was the relator guilty of cruel and inhuman treatment of Herman as charged? If he was, he was properly removed. We cannot agree with the relator’s learned counsel in his contention that incompetency, in addition to conduct inconsistent with the employee’s position, must be shown. It is true that the statute reads, “ in competency, and conduct inconsistent,” etc. We think, however, that the clear intention was to treat these phrases disjunctively. Incompetency is one thing. Conduct inconsistent with the relator’s position is another. A man may be perfectly competent and yet be guilty of some heinous conduct for which he should be removed. If, therefore, notwithstanding the relator’s competency, he was guilty of what is charged in this connection, his general efficiency should not save him. The question of cruel and inhuman treatment is made up of two elements, first, the alleged keeping of Herman without food, and, second, the actual effect of this deprivation. These elements are interwoven and cannot well be dissevered. The question is whether the prisoner suffered physically from the discipline to which lie was subjected. The relator was not necessarily guilty because of the mere temporary deprivation of food. That, as the physician, Dr. Kelly, testified in a majority of cases, is a benefit rather than an injury. The real question is whether the relator was responsible for such deprivation as was proved, and whether, if so responsible, that deprivation was actually harmful to the prisoner; whether, in other words, upon all the facts and circumstances, the treatment was cruel and inhuman.
That the relator was justified in properly disciplining the prisoner we are all agreed. Even the superintendent of the work house, Mr. Dunphy, who was called in support of the charge, was constrained to admit, seemingly with great reluctance, that if a sane prisoner called the warden of his institution opprobrious epithets he might inflict some punishment. And in this he was clearly right. It would be destructive of all discipline and order to permit *194prisoners to abuse with impunity those into- whose care and keeping they are intrusted. There' can be no doubt that Herman misconducted himself in the hearing of other prisoners,- calling relator a vile name and using other abusive expressions. This -is substantially conceded, thé commissioner himself having heard the foul expression though not.the.qualifying adjectives. The propriety of proper discipline to" check such misconduct and prevent its extension is undoubted. -The question remains, did the discipline transgress reasonable bounds ? .
First, did the extreme deprivation of food, to which the prisoner and others testified, result from the relator’s orders? . We think it is apparent, upon careful analysis of the testimony, that it did not, and that the relator’s orders were limited to the deprivation of meat and fish preparation and possibly of a single meal. • The only direct testimony that the relator ordered the prisoner to have no food at all is furnished by O’Shea. We have already seen that but little credit can be given' to this witness-.' Upon the point in question, however, he is refuted by other witnesses called in support of the charges and by the probabilities., O’Shea testified that he executed the relator’s orders by instructing two keepers named Brady and Story “ to bring Herman down aiid take him over'to the new prison, and put him in the cooler, taking off his coat and vest and shoes.'”It is significant that neither of these keepers was called as a. witness, and that, as matter' of fact, Herman was .not . relieved of his coat, vest and shoes. It is equally significant that O’Shea does not pretend that he said anything to Story and Brady about , the. more, inqiortant part of the order, namely, that the prisoner was to have no food. He does say, however, that he subsequently went over to the new prison, and told Max, the keeper there who had Herman in charge, “that the Warden had said that the prisoner should get n.o meals.”' Max was examined as a witness in support of the charges, and distinctly testified that he “ got no particular instructions as to feeding” the prisoner. Max’s testimony here plainly conflicts with that of O’Shea. Indeed, it does more; it characterizes O’Shea’s story as highly improbable. The occurrence under consideration was upon. Thursday afternoon. Max; testified that the very next day the relator directed him to give the prisoner no dinner, and that upon Saturday he received still further instructions, as to the *195character and extent of the food which the ¡násoner was to have. All this was entirely inconsistent with O’Shea’s story, that the relator had given orders on Thursday that Herman should have no food at all. There is thus a complete failure of proof to establish the charge that the relator entirely deprived the prisoner of food. What he did was to limit Herman to such food as was usually furnished to prisoners under discipline in the dark cell. The only possible exception to this was the dinner of Friday. If Herman was deprived of food of that character upon other occasions, it was apparently the result of misapprehension upon the part of the keepers.
Were we to assume, however, that the relator was responsible for such deprivation of food as there was, the case, so far as relates to the consequences resulting therefrom, rests almost entirely upon the testimony of Herman himself.
Eliminate that testimony from the case and it would be quite impossible to find that he had undergone treatment which was essentially cruel and inhuman. The utmost that could then be said would be that he had suffered discomfort,'from which, as the physician testified, the majority of people are benefited The prisoner, however, testified that the deprivation caused him much more than discomfort. He was asked the following questions and gave the following answers Q. Did joufeel any had effects from being shut up for three days? A. Yes, I did. Q. What were they? A. At first I had nothing but a dry retching from my stomach all night. My head ached so I thought it would bust. I laid down on the cold concrete to try and cool off my head. I thought it would bust. Q. What was your condition when you came out ? A. I was as weak as I could be. I was half perished to death, and the smell' of that closet was enough to kill anybody, without shutting them up in darkness and serving them that stuff.”
In addition to this, the j>rosecution was permitted to prove, under objection and exception, the prisoner’s declaration (which was pure hearsay), that if he had been kept in the dark cell much longer he would have died.
Hpon cross-examination it was sought to weaken the effect of Herman’s testimony in various ways: First, by showing that he had previously been convicted of crime, and, second, that the suffer-*196mg which he detailed resulted from pre-existing disease and not-from his prison.discipline. Every effort in this direction,' however,, was frustrated by the rulings of the commissioner.. He ruled out, under objection and exception, the question whether the prisoner had been convicted of a criminal offense before. The relator’s counsel then interrogated the prisoner as to the headaches and illness which, upon his direct examination, he claimed had resulted from his confinement in the dark cell. Counsel endeavored to show that these headaches and this illness resulted from some prior disease.Every question upon this head was ruled out, although the counsel explained his purpose most clearly.
' Such questions as these, for instance, were asked and objected to: “ What is the nature of this disorder that you consulted the doctor about — apart from anything else you have told us? * * *' Q.. Was it making you ill? Making you feel ill — this disorder that you had ? * * * What effect did this disease have upon you that you consulted the doctor about ? * * * Q. How did it make you feel ill ? * * *
“I submit,” said the relator’s counsel, “that he must answer this question. Look at the way it places my client. He complains of illness in this cell, and he has got some disease. How can the symptoms that he exhibits be attributed to his confinement unless we-know what effect the disease has on him. * * * I want to know if it was his disease that would make his' head ache.”
. This was surely clear enough. The commissioner could not possibly have thereafter misunderstood the purport of the inquiry. It was followed by this still plainer question : “ Q. Will you tell me what effect this disease you say you had, had on you ? ” Again, the commissioner sustained the objection to the question and the relator’s counsel excepted to the ruling. At a later stage of the cross-examination the witness was asked whether his disorder had ever , affected his appetite before.' This was objected to. The following question was then put: “ Q. You refuse to tell whether the other disorder had affected your appetite or not ? ” •
This was objected to. The counsel then said to the commissioner ;• “You will not compel him to answer ? ” The commissioner replied, “ No.” “ Then,” said the counsel, “ I will take an exception.”
It is. undoubtedly the rule that in hearings of this character the: *197same correctness and accuracy on rulings upon questions of evidence are not required as upon ordinary trials at law. But where the conclusion arrived at has plainly resulted from such erroneous rulings, it is impossible to sustain the finding. Such a finding is then necessarily made upon one-sided or partial facts, with all the other facts tending in the opposite direction excluded and consequently ignored and refused consideration. Hére then the relator was substantially denied the right of cross-examination as to one of the most crucial parts of the accusation. It may well be if the commissioner had permitted an adequate cross-examination upon the points as to which .exceptions to his rulings were' t^ken, that the charge of cruel and inhuman treatment would have been entirely dissipated. To secure his right on this head relator did precisely what he was required to do by the decision in People ex rel. Weston v. McClave (123 N. Y. 517). His legal right to an adequate cross-examination was violated. Thereupon, “ in order to make a ground for a reversal,” to quote from the opinion in that case, the attention of the commissioner was 'called to the error in the exclusion of the evidence “ by an objection which states the vice or illegality complained of.” Although Ms attention was so specifically called to the error, the commissioner ‘still adhered to his ruling and the relator excepted. Those exceptions must clearly be sustained. It is contended that no fact which the commissioner has found depended upon Herman’s testimony, and that every material - fact is supported by other witnesses. As we have seen, however, this contention is inadmissible. But for Herman’s testimony we would have to lean upon the physician, and lie certainly found no physical evidence of suffering or of cruelty and inhumanity. On. the contrary, he made a thorough examina^ tion of the man and found him in fairly good condition.
Our conclusion upon the whole case is, first, that as matter of fact none of the charges of incompetency and conduct inconsistent with the relator’s position were sustained; and, second, that even'if "the charge of cruel and inhuman treatment had been, prima facie, made out, it was substantial error, going to the root of the commissioner’s judgment, to rule out questions asked on a cross-examination tending to refute such charge and to show that the prisoner’s sufferings as. detailed by him, "and by Mm alone, proceeded from causes mother than the discipline to which he had been subjected.
*198The determination of the commissioner should- be annulled' and the relator reinstated, with fifty dollars costs and disbursements.
Van Brunt, P. J., Rumsey, O’Brien and Ingraham, JJ., concurred.
■ Proceeding annulled and relator reinstated, with fifty dollars costs and disbursements.